Exhibit 10.1

FOURTH AMENDMENT TO THE COLLABORATIVE DEVELOPMENT AND LICENSE

AGREEMENT

This FOURTH AMENDMENT TO THE COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT
(this “Fourth Amendment”) is entered into as of March 3, 2015, by and between
Enanta Pharmaceuticals, Inc., with principal offices at 500 Arsenal Street,
Watertown, Massachusetts 02472 (“Enanta”), and AbbVie Inc., having a place of
business at 1 North Waukegan Road, North Chicago, Illinois 60064 (“AbbVie”).
AbbVie and Enanta are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, Enanta and AbbVie’s predecessor, Abbott Laboratories (“Abbott”),
entered into the Collaborative Development and License Agreement (the “Original
Agreement”), dated November 27, 2006, for the purpose of identifying, developing
and commercializing Enanta’s proprietary HCV NS3 or NS3/4A protease inhibitors
and/or certain of Abbott’s proprietary protease inhibitors as more fully
described within the Original Agreement;

WHEREAS, Enanta and Abbott entered into a First Amendment to the Original
Agreement, dated January 27, 2009, and a Second Amendment to the Original
Agreement, dated December 9, 2009, and Enanta and AbbVie entered into a Third
Amendment to the Original Agreement as of October 20, 2014 (such amendments,
together with the Original Agreement, being collectively the “Agreement”); and

WHEREAS, the Parties wish to amend the method for determining the foreign
exchange conversion rate for purposes of computing Net Sales and calculating the
quarterly Royalty Payment;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the Parties
hereto, intending to be legally bound, hereby agree as follows:

1. Any capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Agreement;

2. The penultimate clause of the definition of “Foreign Currency Exchange” in
Section 6.5.7 of the Agreement, which defines a factor “B” in the formula for
computing Net Sales for Products sold in any currency other than the United
States Dollar and calculating the quarterly Royalty Payment, is amended and
restated in its entirety as follows:

“B = foreign exchange conversion rate, expressed in local currency of the
foreign country per United States Dollar (using, as the applicable foreign
exchange rate, the source rate as published by Bloomberg, or if Bloomberg is not
available, then another similar third party source, and applying such foreign
exchange rate in a manner consistent with AbbVie’s then standard foreign
currency conversion methodology used in it business generally and consistent
with GAAP); and”



--------------------------------------------------------------------------------

3. At the end of Section 6.5.7 of the Agreement, the following sentence is
added;

“AbbVie agrees to provide Enanta reasonable notice, and a reasonable
explanation, of any change in AbbVie is standard foreign currency conversion
methodology used in its business generally and consistent with GAAP.”

4. Enanta and Abbott agree that this Fourth Amendment shall be annexed to and
made part of the Original Agreement. Any conflicts arising between this Fourth
Amendment and the Agreement shall be resolved in favor of the provisions in this
Fourth Amendment, including any terms and/or definitions modified and/or made
obsolete by this Fourth Amendment. Except as herein provided, all of the terms
and conditions in the Agreement remain unchanged and are hereby reaffirmed.

5. This Fourth Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

IN WITNESS WHEREOF, AbbVie and Enanta have each caused this Fourth Amendment to
be executed by a duly authorized representative as of the day and year first
above written.

 

ABBVIE INC. ENANTA PHARMACEUTICALS, INC. By:

/s/ William J. Chase

By:

/s/ Paul J. Mellett

Name:

William J. Chase

Name:

Paul J. Mellett

Title:

Executive Vice President, Chief Financial Officer

Title:

Chief Financial Officer